




EXHIBIT 10.1


2012 MANAGEMENT INCENTIVE COMPENSATION PLAN


1.    PURPOSE    


The purpose of the Plan is to promote the interests of the Company and its
affiliates by attracting and retaining an outstanding senior executive
management team. Awards payable under this Plan are designed to be qualified
performance-based compensation within the meaning of Section 162(m) of the
Code.    


2.     DEFINITIONS


(a)    “Adjusted Operating Income” means, for any Plan year, the Company's
consolidated income from continuing operations before income taxes and minority
interest, as determined in accordance with GAAP.


(b)    “Affiliate” means any corporation, partnership, limited liability company
or other entity that is an “affiliate” of the Company within the meaning of Rule
12b-2 under the Exchange Act.


(c)    “Award” means that portion, if any, of a Maximum Award that is granted by
the Committee to a Covered Employee with respect to a Plan Year.


(d)    “Board” means the Company's Board of Directors.


(e)    “CEO” means    the Company's chief executive officers during each Plan
Year. If more than one person serves as the Company's chief executive officer
during a Plan Year, the term “CEO” shall mean each of such persons.


(f)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.


(g)    “Committee” means the Executive Compensation Committee of the Board or
such other committee or sub-committee consisting of two or more members of the
Board, selected by the Board, each of which members shall be an ”Outside
Director” for purposes of Section 162(m) of the Code.    


(h)    “Company” means Zions Bancorporation.


(i)    “Covered Employee” means (i) the CEO, and (ii) the three (3) most highly
compensated executive officers of the Company (as defined in Rule 3b-7 under the
Exchange Act) other than the CEO or CFO on the last day of each Plan Year.
Covered Employees may be officers of the Company or its Affiliates.


(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k)    “GAAP” means United States generally accepted accounting principles.


(l)    “Maximum Award” for each Covered Employee means 1% of Adjusted Operating
Income.    


(m)    “Plan” refers to this 2012 Management Incentive Compensation Plan of the
Company.


(n)    “Plan Year” refers to each annual fiscal year of the Company.


3.     ADMINISTRATION


The Plan will be administered by the Committee. The Committee will determine the
amount of Awards, if any, to be granted under the Plan to the Covered Employees
for the Plan Year subject to the terms and conditions set forth in the Plan and
to other terms and conditions established by the Committee that are consistent
with the purpose and provisions of the Plan.


The Committee may prescribe, amend or rescind rules, regulations, policies,
interpretations and guides as deemed appropriate for the proper and effective
administration of the Plan.


The Plan is intended to comply with the requirements of the Troubled Asset
Relief Program (“TARP”), the Code, and any rules




--------------------------------------------------------------------------------




or regulations promulgated thereunder. The Committee, in its sole discretion,
may interpret and construe any provision of the Plan and adopt such rules as it
may deem necessary in order to comply with the requirements of TARP, the Code,
or the rules or regulations promulgated thereunder, or to conform to any change
in any law applicable thereto.


No member of the Committee or employee of the Company will be personally liable
for any action, failure to act, determination or interpretation made in good
faith with respect to the Plan or any transaction under the Plan. All decisions,
determinations and interpretations of the Committee will be final and binding.


4.     DETERMINATION OF ADJUSTED OPERATING INCOME AND MAXIMUM AWARDS


After the end of each Plan Year, the Company shall compute the Adjusted
Operating Income for that Plan Year and the Maximum Award for each Covered
Employee for that Plan Year. The Committee will certify, in writing and prior to
the grant of any Awards for a given Plan Year, the Maximum Award for each
Covered Employee and the total amount of Adjusted Operating Income for the Plan
Year.


5.    GRANT OF AWARDS


After the computations, reports and certifications prescribed under Section 4
have been made, the Committee, in its sole discretion, shall determine the
amounts, if any, of the Maximum Award to be granted to each of the Covered
Employees as an Award for that Plan Year taking into account such factors as it
deems relevant, including, without limitation: (i) the Adjusted Operating Income
for the Plan Year; and (ii) a subjective evaluation of various factors,
including salaries paid to senior managers with comparable qualifications,
experiences and responsibilities at other institutions, individual job
performance, local market conditions and the Committee's perception of the
overall financial performance of the Company (particularly operating results).


In no event shall any Award to a Covered Employee under the Plan in any Plan
Year exceed such Covered Employee's Maximum Award. The Committee shall have no
obligation to disburse the full amount of a Maximum Award for any Plan Year, and
amounts of a Covered Employee's Maximum Award for a Plan Year that are not
actually granted as an Award may not be re-allocated to other Covered Employees
or utilized for Awards in other Plan Years.


6.    PAYMENT OF AWARDS


The Award, if any, earned by and granted to a Covered Employee will paid
following the close of the applicable Plan Year and the certification by the
Committee described in Section 4 above and at approximately the same time
discretionary annual bonuses are paid to other executive officers of the
Company.


7.    DEFERRAL OF AWARDS    


A Covered Employee may elect in writing to defer receipt of all or a portion of
an Award earned for a specified time as permitted under the terms of any Company
sponsored plan that permits a Covered Employee to defer the Award provided
herein.


8.    TERMINATION OF EMPLOYMENT    


In the event of termination of employment of a Covered Employee, voluntarily or
by the actions of the Company, with or without cause, for any reason, at any
time before payment of the Award, the Covered Employee will forfeit all rights
to any Award, except to the extent the Covered Employee is entitled to payment
of the Award pursuant to a change in control, death or disability.


9.    ADJUSTMENTS UPON CERTAIN CORPORATE TRANSACTIONS


In the event of a reorganization, merger, consolidation or similar transaction
in which the Company is not the surviving corporation, or upon the sale of
substantially all the assets of the Company to another corporation, or upon the
dissolution or liquidation of the Company, then the Company or a successor
corporation, if any, may continue the Plan and, if not, the Plan will terminate
on the effective date of such transaction. Provision will be made for
determining the amount of cash payable for all Awards for a Plan Year which will
end after such event based on the portion of the Plan Year occurring prior to
such event, unless provisions are made for the continuance of the Plan and the
assumption or substitution for such Awards of an equivalent value by the
successor corporation or the Committee in its sole discretion determines
otherwise.






--------------------------------------------------------------------------------




Adjustments under this section will be made by the Committee whose determination
as to what adjustments will be made will be final, binding and conclusive.


10.    GENERAL PROVISIONS


(a)    No Right to Participate. Nothing in the Plan will be deemed to give a
Covered Employee, his or her legal representative or any other person or entity
claiming under or through a Covered Employee, any contract or right to
participate in the benefits of the Plan.


(b)    No Employment Right. Participation in the Plan will not be construed as
constituting a commitment, guarantee, agreement or understanding of any kind
that the Company will continue to employ any individual.


(c)     Nontransferability. Neither a Covered Employee nor any designated
beneficiary of a Covered Employee shall have any right to assign, transfer,
attach or hypothecate any benefits or payments under the Plan.


(d)    Withholding. The Company has the right to deduct any amount required to
be withheld under applicable federal, state or local tax laws with respect to
the payment of any Award.


(e)    Restricted Liability. Payments held by the Company before distribution
will not be liable for the debts, contracts or obligations of any Covered
Employee or beneficiary, or be taken in execution by attachment or garnishment,
or by any other legal or equitable proceeding.


(f)    Nonexclusive. This Plan does not constitute the exclusive means by which
Covered Employees may receive incentive compensation.


(g)    Change in Control Agreements. Compensation under the Plan shall be
treated in the same manner as annual bonuses for all purposes of any change in
control, employment or similar agreement between the Company and a Covered
Employee.


11.    AMENDMENT, SUSPENSION OR TERMINATION OF PLAN


Subject to Section 12 below, the Company may amend, suspend or terminate the
Plan at any time. The Committee will determine the effect on Awards that may be
affected by such event and make adjustments and/or payments as it, in its sole
discretion, determines appropriate.


12.    EFFECTIVE DATE AND STOCKHOLDER APPROVAL


Upon its approval by stockholders at the Company's 2012 annual meeting, this
Plan will become effective retroactively as of January 1, 2012. Awards granted
to Covered Employees shall be subject to, and contingent upon, the disclosure to
the stockholders of the Company of the material terms of this Plan and
stockholder approval of such terms. Such stockholder approval shall be required
each time the Committee changes the definitions of Covered Employee, Adjusted
Operating Income or Maximum Award under this Plan or changes other material
terms under this Plan that would cause the Maximum Award to not continue to be
considered a performance goal under Section 162(m) of the Code.




